NOTE: ThiS order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
ARNOLD E. CAVE,
Petiti0ner,
v.
DEPARTMENT OF THE TREASURY,
Resp0n,dent.
2011-323O _
Petiti0n for review of the Merit Systems Protecti0n
Board in case no. PH03531G0597-I-1.
ON MOTION
ORDER
Arn01d E. Cave moves to withdraw his petition
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion is granted The petition is disn:1issed.
(2) Each side shall bear its own costs

CAVE V. TREASURY 2
FOR THE COURT
 2 7  lsi J:-im Horbaly
Date Jan Horbaly
Clerk
cc: Arno1d E. Cave
Jeanne E. Davidson, Esq.
s21
Issued As A Mandate: o gm 2 -f 
F
s.s. c0uaT¢i)l1FE\i>)PF.ALs ma
'rHE FEnERAL c1Rcurr
0CTr 2 7 2011
mi rosenn
cum